Detailed Office Action
The communication dated 8/20/2019 has been entered and fully considered.
Claims 1, 10-13 and 15 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 10-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0272220 SPINKA et al., hereinafter SPINKA, as evidenced by Variable Resistor by eepower.com, hereinafter EEPOWER.
As for claims 1, 12, and 16, SPINKA discloses an electronic nicotine device [abstract] which vaporizes a nicotine solution [0018].    SPINKA discloses two user controls (510, 520) that allow the user to set operational parameters [Figure 5, 0049].  The user controls are rotatable dials, which rotate about a common axis which is the longitudinal axis of the device.
SPINKA differs from the instant claims as they are not immediately adjacent along the longitudinal axis.  Instead SPINKA places a series of hash marks in between the two dials.   However, it is typically prima facie obvious to modify a device to change the position of a switch.  The dials (510) and (520) could be placed immediately adjacent with the hash marks (512)/(522) on the outside of the dials.  In the instant case moving the two dials (switches) next to each other would not have modified the operation of the device.  
Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
	As for claims 10 and 11, SPINKA states that the dials can change a variable resistor.  A variable resistor is a device that changes resistance based upon mechanical movement or by electrical signals.   As there are only two possibilities for “variable resistor” it is the examiner’s position that such a small genus of 2 teaches both possibilities or in the alternative is obvious to try.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748